


FOURTH AMENDMENT TO CREDIT AGREEMENT


FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of January 14, 2009 (this
“Amendment”), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November
15, 2006 (as amended by the First Amendment, Consent and Waiver dated as of
October 10, 2007, the Second Amendment to Credit Agreement dated as of May 12,
2008, the letter agreement dated September 18, 2008, and the Third Amendment to
Credit Agreement dated as of October 24, 2008, collectively, the “Existing
Credit Agreement”), among BROOKDALE SENIOR LIVING INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
parties to the Existing Credit Agreement (the “Lenders”), LEHMAN BROTHERS INC.
and CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and joint bookrunners
(in such capacity, the “Joint Lead Arrangers”), GOLDMAN SACHS CREDIT PARTNERS
L.P., LASALLE BANK NATIONAL ASSOCIATION and BANC OF AMERICA SECURITIES LLC, as
co-arrangers (in such capacity, the “Co-Arrangers”), LASALLE BANK NATIONAL
ASSOCIATION and BANK OF AMERICA, N.A., as co-syndication agents (in such
capacity, the “Co-Syndication Agents”), GOLDMAN SACHS CREDIT PARTNERS L.P. and
CITICORP NORTH AMERICA, INC., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”), and BANK OF AMERICA, N.A., as administrative agent
under the Existing Credit Agreement (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement as set forth herein; and


WHEREAS, the Lenders have agreed to amend the Existing Credit Agreement solely
upon the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:


1.           Defined Terms.  Unless otherwise noted herein, terms defined in the
Existing Credit Agreement and used herein shall have the meanings given to them
in the Existing Credit Agreement.  The term “Amended Credit Agreement” means the
Existing Credit Agreement, as amended hereby.


2.            Amendments to Section 7.2.  Section 7.2 of the Existing Credit
Agreement is hereby amended as follows:


(a)           Section 7.2(k) is hereby deleted and replaced with the following:


“(k)           additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Borrower and its
Subsidiaries) not to exceed $55,000,000 at any one time outstanding; and”


(b)           A new Section 7.2(l) is hereby added at the end of Section 7.2,
which shall readas follows:


“(l)           up to $6,000,000 of additional Indebtedness for standby letters
of credit.”

 
 

--------------------------------------------------------------------------------

 
 
 
3.            Amendment to Section 7.3.  Section 7.3 of the Existing Credit
Agreement is hereby amended by (i) deleting the period at the end of Section
7.3(n) and substituting in lieu thereof the word “; and” and (ii) inserting the
following new paragraph (o) in the appropriate alphabetical order:


“(o)           Liens in the form of up to $3,000,000 of cash collateral to
secure the Indebtedness permitted by Section 7.2(l).”


4.           Conditions to Effectiveness.  This Amendment shall become effective
upon the date (the “Fourth Amendment Effective Date”) on which all of the
conditions set forth in this Section have been satisfied.


(a)           Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of the Borrower, each Subsidiary Guarantor,
the Administrative Agent and the Required Lenders.


5.           Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that as of the Fourth
Amendment Effective Date (before and after giving effect to this Amendment):


(a)           Each Loan Party has the requisite power and authority to make,
deliver and perform this Amendment.


(b)           Each Loan Party has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Amendment.  No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with this Amendment, or the execution, delivery, performance,
validity or enforceability of this Amendment, except consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect.  This Amendment has been duly executed and delivered on behalf of each
Loan Party that is a party hereto.  This Amendment and the Amended Credit
Agreement constitutes a legal, valid and binding obligation of each Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


(c)           The execution, delivery and performance of this Amendment will not
violate any Requirement of Law or any Contractual Obligation of the Borrower or
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).


(d)           Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Fourth Amendment Effective Date as if made on
and as of such date, unless such representation or warranty is qualified by
“materiality” or “Material Adverse Effect” or similar language, in which case,
such representation or warranty is true and correct in all respects as of the
Fourth Amendment Effective Date (except that, in either case, any representation
or warranty which by its terms is made as of an earlier date shall be true and
correct as of such earlier date).

 
 

--------------------------------------------------------------------------------

 

 
(e)           The Borrower and the other Loan Parties have performed in all
material respects all agreements and satisfied all conditions which this
Amendment and the other Loan Documents provide shall be performed or satisfied
by the Borrower or the other Loan Parties on or before the Fourth Amendment
Effective Date.


(f)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or will result from the consummation of
the transactions contemplated by this Amendment.


6.           Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby (including, without
limitation, the reasonable fees and disbursements of counsel).


7.           Limited Effect.  Except as expressly provided hereby, all of the
terms and provisions of the Existing Credit Agreement and the other Loan
Documents are and shall remain in full force and effect. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of the Existing Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Borrower that would require the waiver or
consent of the Administrative Agent or the Lenders.


8.           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed signature page of this Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


10.           Binding Effect.  The execution and delivery of this Amendment by
any Lender shall be binding upon each of its successors and assigns (including
assignees of its Loans in whole or in part prior to effectiveness hereof).


11.           Headings, etc. Section or other headings contained in this
Amendment are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Amendment.


12.           Reaffirmation of Guaranty and Pledge.  The Borrower and each
Subsidiary Guarantor hereby (a) consents to the transactions contemplated by
this Amendment, and (b) acknowledges and agrees that the guarantees and grants
of security interests made by such party contained in the Guarantee and Pledge
Agreement are, and shall remain, in full force and effect after giving effect to
this Amendment.


[remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWER:
 
BROOKDALE SENIOR LIVING INC.
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President





SUBSIDIARY GUARANTORS:
 
BROOKDALE LIVING COMMUNITIES, INC.
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President






   
AMERICAN RETIREMENT CORPORATION
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President






   
FEBC-ALT INVESTORS LLC
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President






   
FEBC-ALT HOLDINGS INC.
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President






   
ALTERRA HEALTHCARE CORPORATION
                 
By:
/s/ T. Andrew Smith
       
Name:
T. Andrew Smith
     
Title:
Executive Vice President




 
 

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT
   
AND LENDERS:
 
BANK OF AMERICA, N.A., as Administrative Agent
   
and as a Lender
           
By:
/s/ Zubin R. Shroff
       
Name:
Zubin R. Shroff
     
Title:
Vice President






 
 

--------------------------------------------------------------------------------

 

 

         
FORTRESS CREDIT OPPORTUNITIES I LP,
     
as a Lender
                 
By:
/s/ Constantine M. Dakolias
       
Name:
Constantine M. Dakolias
     
Title:
President






 
 

--------------------------------------------------------------------------------

 
 



         
FORTRESS CREDIT FUNDING I LP,
     
as a Lender
                 
By:
/s/ Constantine M. Dakolias
       
Name:
Constantine M. Dakolias
     
Title:
President





 
 

--------------------------------------------------------------------------------

 

 

         
FORTRESS CREDIT FUNDING III LP,
     
as a Lender
                 
By:
/s/ Constantine M. Dakolias
       
Name:
Constantine M. Dakolias
     
Title:
President



 